DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Pending: 
1-15, 17-21
Withdrawn: 
15
Rejected:
1-14, 17-21
Amended: 
5
New: 
NONE
Independent:
1


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto et al (US 5,593,515).
Masumoto teaches an aluminum alloy composition comprising:

cl. 1
approx. at%
Masumoto
Masumoto at ex. 17
Masumoto at ex. 19
Cr
3.0-6.0wt%
1.6-3.2at%
1-7at% Mn, Cr
0.5 at%
1.0 at%
Mn
1.5-4.0wt%
0.7-2at%
1-7at% Mn, Cr
1.0 at%
2.0 at%
Co
0.1-3.5wt%
0.05-1.6at%
0>5at%
2.0 at%
2.0 at%
Zr
0.3-2.0wt%
0.1-0.6at%
0-2at%
0.5 at%
1.5 at%


see Matsumoto at abstract, etc., which broadly overlaps the claimed ranges of Cr, Mn, Co and Zr (instant claims 1, 4-7-10), as well as total of all additional alloying elements (amended claim 5). Because Matsumoto teaches an overlap in alloying ranges, it is held that Matsumoto has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claims 2 and 3, which mention Co/(Cr+Mn)≤0.07 and Co/(Cr+Mn)≤0.065 respectively, the ranges of Co, Cr, and Mn taught by Matsumoto broadly overlap the claimed conditions.
When the Examiner has established a prima facie obviousness, the burden then shifts to the applicant to rebut. In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal may take the form of “a comparison of test data showing that the claimed compositions possess unexpectedly improved properties… that the prior art does not have, that the prior art is so deficient that there is no motivation to make what might otherwise appear to be obvious changes, or any other argument... that is pertinent.” Id. at 692-93; USPQ2d 1901. 


Concerning amended claim 5, as well as claims 10 and 21, Matsumoto does not mention the presence of H and therefore the amount of H in the prior art material is presumed to be very small. Further concerning amended claim 5, as well as claim 21, Matsumoto does not teach the mandatory presence of Fe and Si, and does not teach the mandatory presence of additional elements over the maximums, as presently recited. 
Concerning claims 11, 12, 17, 18, Matsumoto teaches the presence of 20-70 vol% icosahedral phase (I-phase) + decagonal (D-phase) (Matsumoto at 45-52), which overlaps the claimed range. 
Concerning claim 13, Matsumoto teaches the quasi-crystal phase (which includes I-phase) is 10-1,000 nm in average grain size (column 5 lines 57-58), which broadly overlaps the claimed I-phase size. 
Concerning claim 14, Matsumoto does not mention the presence of Al9Co2, and in combination with the overlap in actual composition mentioned above, one of skill in the art would presume the amount of this compound in the prior art to be i) small, and ii) substantially similar to that of the claimed invention.  
Concerning claim 19, Matsumoto teaches aid alloy can be formed by powder metallurgical process (see examples).
Concerning claim 20, the composition of Matsumoto is held to be as “effective to form a passivating layer when exposed to a salt fog environment” as the instant invention.

Response to Amendment
In the response filed on 8/6/2021, applicant amended claim 5, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
The examiner agrees applicant’s amendment has overcome the statutory double patenting rejection.
Applicant’s argument that the instant invention is allowable because the closest prior art of Masumoto teaches overly broad overlap of alloying ranges with a variation of properties as evidenced by journal article referred to as “Kita”, has not been found persuasive. When an invention is defined by providing ranges for the amount of the various components, a prima facie case of obviousness arises when the ranges of a claimed composition overlap the ranges disclosed in the prior art. See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003); In re Geisler, 116 F .3d 1465, 1469, 1469 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Malagari, 499 F.2d 1297, 1303 (CCPA 1974). Where the “claimed ranges are completely encompassed by the prior art, the conclusion [that the claims are prima facie obvious] is even more compelling than in cases of mere overlap.” Peterson, 315 F.3d at 1330. Even without complete overlap of the claimed range and the prior art range, a minor difference shows a prima facie case of obviousness. Haynes Int’l v. Jessup Steel Co., 8 F.3d 1573, 1577 n.3 (Fed. Cir. 1993). In the instant case, a prima facie case of obviousness has been established because Masumoto teaches alloying ranges that overlap or encompass the instantly claimed ranges, together with 2 examples in proximity to the claimed alloying ranges (see Table above for comparison). With respect to the overlap, applicant has not clearly shown specific 
The terminal disclaimer filed on 8/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,450,636 has been reviewed and is accepted.  The terminal disclaimer has been recorded. This obviates any potential conflict between the present claims and those of the ‘636 patent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        

/J.C.M/
Examiner, Art Unit 1733                                                                                                                                                                                           11/15/21